IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1490
                            Filed December 21, 2016


IN RE DETENTION OF
JOHN ARNZEN,
      Respondent-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Dubuque County, Bradley J. Harris,

Judge.



      The respondent appeals from the court’s order placing him in a transitional

release program. AFFIRMED.



      Jason A. Dunn, Assistant Public Defender, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant

Attorney General, for appellee State.



      Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                          2


POTTERFIELD, Presiding Judge.

       In 2011, John Arnzen was found to meet the statutory criteria of a sexually

violent predator. Since then, he has been entitled to an “examination of [his]

mental abnormality made once every year.” Iowa Code § 229A.8(2) (2015).

       On May 4, 2015, Arnzen had an initial hearing on the matter, in which he

established facts existed to warrant a hearing to determine whether he continued

to suffer from the mental abnormality. See id. § 229A.8(1), (5)(e)(1). The court

then had sixty days in which to hold a hearing on the final determination. See id.

§ 229A.8(5)(e)(2); see also In re Det. of Johnson, 805 N.W.2d 750, 754 (Iowa

2011) (concluding “section 229A.8(5)(e) requires the district court to commence a

final hearing within sixty days of the determination a final hearing is required”).

       Here, the court continued the scheduled hearing twice—once due to a

family emergency involving the State’s expert witness, and once stating, “The

court is informed that the hearing scheduled for July 6, 2015 is being continued.”

The hearing ultimately took place on July 31, 2015. In its order following the final

determination, the court found “that good cause exists for said hearing being held

beyond this 60-day time period.” Arnzen challenges the district court’s finding of

good cause.

       The State urges us not to consider Arnzen’s challenge to the district

court’s good-cause determination.        It notes that we have only the court’s

conclusory statement to review and urges us to find that Arnzen has not

preserved error on this issue. We disagree.1 While there is little to review here,


1
  We note that neither continuance appears to have been done at the request of or due
to Arnzen. Arnzen objected to the first continuance. It is unclear what caused the
                                             3


we believe it is sufficient for us to come to the conclusion the court erred. 2 The

court is required to hold the final hearing within sixty days.            See Iowa Code

§ 229A.8(5)(e)(2) (stating the court “shall” set a final hearing). And unlike Iowa

Rule of Criminal Procedure 2.33(2)(a) and (b) or Iowa Code section 229A.7,

there is nothing in the present section which contemplates that the court may

miss the deadline if good cause is found. Additionally, the only case law on the

sixty-day requirement of section 229A.8 is found in Johnson, where the supreme

court considered the requirement the hearing commence within sixty days. 805

N.W.2d at 754. Once the court determined that the hearing was outside the

required period, the court considered the appropriate remedy. Id. at 757. The

court did not suggest the hearing could be delayed for “good cause.” Id.

       In spite of the district court’s finding that there was good cause for the

delay, holding the hearing outside of the statutorily-mandated window violated

the statute. Thus, we consider Arnzen’s requests for relief. Arnzen requests (1)

that we allow him to serve his transitional release in Dubuque rather than the

program ordered by the district court, and (2) money damages of an unspecified

amount.

       We decline Arnzen’s request that we order a new treatment program. In

Johnson, the court determined the violation of the timeliness requirement did not

entitle the appellant to discharge because it “would run counter to the chapter’s

framework and the legislature’s expressed purpose.” Id. Arnzen’s request to



second continuance and whether the parties had a chance to react before the district
court entered an order changing the hearing date.
2
  We review the district court’s interpretation of a statute for correction of errors at law.
Johnson, 805 N.W.2d at 703.
                                          4


switch programs is analogous; the district court made the express finding that

Arnzen should attend the Cherokee program—rather than his requested

Dubuque program—because “features of the traditional transitional release

program which are necessary for respondent’s treatment would not be available

at the Dubuque residential facility.” Here, we believe allowing Arnzen to switch

programs would run counter to the expressed purpose of the statute—treatment

and public protection—and we decline to approve the relief he has requested.

       We next consider Arnzen’s request for “some relief from the incurred costs

related to this matter.” “[The appellant] has at his disposal all the remedies of a

civil litigant.” Id. Iowa Code section 625.1 provides for the recovery of costs by

the successful party in a civil action, and we believe it is an appropriate remedy

here. That being said, Arnzen concedes that no costs were assessed to him in

this matter, and he has not listed or explained any other costs that he incurred as

a result.

       Although we find the district court erred by allowing the sixty-day window

to lapse before holding the final determination hearing, Arnzen has not requested

relief that we can provide. We affirm the district court.

       AFFIRMED.